DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	The AFCP 2.0 request filed 8/26/2021 is acknowledged. The examiner requires more than the permitted time under AFCP 2.0 to determine the patentability of the proposed amendments. Accordingly, the after final amendment is treated under pre-pilot procedure.
	For the purposes of appeal the amendments filed 8/26/2021 are not entered because they would require additional search and consideration.
Response to Arguments
	Applicant argues the KAWAMURA reference teaches forming a deposition pattern by patterned irradiation that causes deactivation/decomposition on the surface of a base material which allows for patterned deposition of conductive material to the non-irradiated (negative) region. In contrast, applicant’s proposed amendment requires ink to be applied to a patterned area that is activated by UV light. 
	In addition, the KAWAMURA reference uses changes in relative surface energy to help form the pattern. The proposed amendment requires that the conductive pattern formed is uniform in thickness and does not rely upon the surface energy of the ink droplets to form the pattern. 
	The proposed amendments are not entered and the arguments are moot. Additional search and consideration is required to fully consider the proposed amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUSTIN MURATA/Primary Examiner, Art Unit 1712